Case 4:18-cv-00457 Document 31 Filed on 12/30/19 in TXSD Page 1 of 20

IN THE United STATES Msteict CouRT
Fok. -yhe SoutnerRs nstRict OF “TEXAS

United
WoUSTON Bwision Southern Dist
ILBD

DEC 90 2019

Modtthew Dames Leademan \
David J. Bradley, Clerk of Court

Plains?
Ve No. 421$~- cev- OONSF
Bases County ) VeRAsy De.
Maccus Guice 5 De Dawid min;
ond De. Man Racpec , | .
| Dele ndants

PLAWTIFES FIRST AMENDED
COMPLAINT

TL, Meathet James Leachman Pru Se plai nfl ‘tin Anis Case, Come
Waefoce Are Court with my First amended complaint. TL amend my
original claim “as a matter of course” within te allowed hme.
Fen. R. Cw. BR 15 (od, This arnended plead tno, Super sedes and
Teplaces My previous Pleading. King Me Vegan , SAF. Sd Bay BAG
(Say Cie? 4904) oe |

First Amended Compiaink p A ok Zo
Case 4:18-cv-00457 Document 31 Filed on 12/30/19 in TXSD Page 2 of 20

JVeisp ict ion

4. Tre Couct las “ecisdiction over my Clon pursuant to 28
DSC. § 1531 (Seder question) and 42 S.C. § 1483 (aavil-
Tignts violations) a

Z. Venue 6 proper in Ye Houston Mision of the Southern WMetrick
a “Texas \pecause “ne events leading to Me claim occurred ta Harris
County ; “Vexas, and one dee ndant is Yhe municipality ot Yarris
County, Texas. See 28 US.C. § 13 (b).

 

Parog LITIGATION

Se While nok cequired Under Ae Pleading cules, See Fed. &.
Cow. PL Sled, He Pol\ owing Siakemen’ Will assist Bre Courk in
We Sereerhng duties under 28 U.S.C. § AUSA (EY 2 LD have
Dever loro Ugint any Cte Suit in Ony Court LAVOWing Ye evenks
Va Wis Com plarar , nor have TL loro ugint ony ots Suit in
aay oer Court Aga ack Yhe \edivadual delend ants. A prior suik
QQar nst Yren- She cikl “Tormy “Thomas might \ye reqa cded as one invel-
Ving Bre Munictpaltty of Vesris County, but ik lnvelved muds
ACecenr Pacts aad Sou dnt ne Monetary cele’, as described glow.

en NYS Cederal Couck may requice On Yamote to Vdeatily suits

against dete nd ants, or lovelv\ ng Boaims, ierelevant +o Pre Pending

\
Claim. See Deoneg vw. Boo, S49 O.5. 49%, 212-13 (200F) Chad ing

Ficst Apnended Com plotny P- Zk ZO
Case 4:18-cv-00457 Document 31 Filed on 12/30/19 in TXSD Page 3 of 20

Vaok “Ser entra, under 26 USC, SAUSA dees mor permit “edges +o
Lypose Special plead Yn9, cules}, da Poe Spinik ck Coo perrtion \Aswever }
TL advise Yee Cour rar TL Snowe Pred Ye filo wi nq Owil- rights

Suits ata ck ina Cond ions ot Conkine mente 2

& Xa AWWA, TL Mea No. W-VI-ev- 427, Leaclman we Unomas ,
Challenging Phe Correspondence cules at he ie), seeking only
Prospeem’ ve reliel, ond Maing “Thomas bn lis offer Capacity
as Sher.  Thomes ult mately olbtadnel a summ ary yudgrunt
\n his Raver y Which sac Upheld 2-4 on appeal -

° In Mardy Qo, T Wed No. 1l0,1H2-B, Leadkman v. Shephens ,
Wm Mee ABA Diciriog Couet of Wichita County, Texas Onalleng rng
Reckotn TREY correspondence cules and achons »y Mail coom
oWscials. “The defendants ulé mately obkained Summary judgment -
“The Case ie reported by Weerlay at 2otle WL bu4g Ft (rer.
Agp-— Fi. Worth Nov. 0, 2016) pet. den.) -

* In May Wiz, T Wed No, THe, Wo-C, Leachman ve Loomis |
Tn the FAH Wisevit Courk of Widaitn County , Tenas , challenging
Yre Lailuce of alficiale Lo Lomply With Medical orders related -bo
dietary cestrickions. As far as X lhave heen able te derermine ,
The Morney Gereral OMe Blea O&O Mehon +o dismiss falsely
alleging Yaut TT did act advise’ Yhe Court of my Mew address

oni thw “dae — mobs Whs hand ng OO pending cecusal Motion
deprwing Lim of authority fo ack — granted tk Yomediately
Withouk even Onecting Whe Rie (ind, Contoured my Change -

Fire Amended Com plein RP. 3 & Zo
Case 4:18-cv-00457 Document 31 Filed on 12/30/19 in TXSD_ Page 4 of 20

of ~ address advisery ). Wit Paper work ond evidence among Ye
property TD destroy ed obier my emcly Wasrank , appealing Yaak
Improper dismissal — and Yen being Gorced do amend Pre
Claim to address Ye destroyed evidence — ond Ven Ay tng to
WHiqate from a county oil all dhe Way across Yhe State —
“Was aot worth the potential CucA on ‘invest Ment, given my
‘peed to Keus on matters related -to my pce se dele ase in

Wacris Cou oy °

No over suits attacked Pre tendivions of ™ contine ment « x lave
never hal a Case diemissed by OOy Courk on grounds ob Cavelous cess,

Mal CLOUSNESS, oc Pas luce ty state & Claim.

5. Note Yar Pre Mayserity ot VR gation XT \ave conducted pre
se, Weginning with my pro se Appeal — Whidh ; toy Coincidence, Was
Conducred, \oy Ye same “\udge assigned to Yrs matter, see Leadqman
ve Skate, No. 04-9¥-A255-ER, Looe WL 2381441 (Tex. App. — Housion
Use bid Aug 1%, 2906, per ced) (opinion by George Co Hans de.) 32)
== Wow been triminal oc quasi - eciminal TA mabare. That. litigation ,
al’ related ‘eo Clnac aes Coen AAMG, Ig Manifold and pooced ucally Complex ,
net to Menton ongeing « “The “case history “ graphic on Westlaw.
ie groin to cesemble a Spiderweb . Tea all of Yat \itig ation , ae
lave never heen Sanchioned, reprimanded warned, or eiicized for

any misconduct or cule violations ‘oy any Court.

Ficsk Amended Complaint 4 & 20
Case 4:18-cv-00457 Document 31 Filed on 12/30/19 in TXSD | Page 5 of 20

PARTIES

6. Lam on inmate Currently confined la the Haccis Country
doit, 126 Reker Street, Houston, “Texas “Foo. My jail Wdenthficatin
numer (SPN) is OAS25034. TL have been continuously incacce-
Toted since Mard, 13, 199 b. TL hove ween Frown boy my Wa nome,
Ye chockened version “Mar Leadhman,” re otias ” Hugs Perey Woot man,”
Oni Ye shortened alias ” Pecey Wek man. TL Snowe loeen ass: ared Yae
“THC S= Cid & FWOSEAF ond Yee SID 5Y7415%93., From Marck AMAL until my
Fede se acquittal Ty Februory (44, Twas in Ye custody of te U.S,
Marsthals Service, ond IT believe To was assianed Vdeabbicahon numbers
by. Yrem and by ead contract baclity rey used, hur at this late.

date , T do nee remember Ynem.

h Delendant & 4 1s Wacrix County » Texas , ‘iw ks Capacity as oO
municipality , ar Me County Judge's OW ice , 1004 Preston, Suite AA ‘
Pousten , “lexas “¥}002

8. Defendant *2Z ic De. Marcus Gurce, a hic personal Capacity j
Medica Direchr, Pocris Corny Sher ills OWice | A200 Bakes Shrek , Houston ,

Texas 44002 -

1. Delendanr 3 is De. Vad Smith, Yn Wis personal Capactty
Joal Dentist, Peeris County Sher ifh's Oice, A200 Baer Street Houston ,
Texos Yt007.-

Ficsk Aevended Complaint p. 5 & 20
Case 4:18-cv-00457 Document 31 Filed on 12/30/19 in TXSD Page 6 of 20

40. Welendank #4 ic Wee Alan Hos per, \n is personal Capacity y Sail
Dentist, acris Cound Qneri®s OWice, (200 Gaver Street Yousteon , Terag Frod.

GRIEVANCES

“A. No federal couct may requice Ye inmate dp “powe! exhaustion
or Voe Mame Gk screens a Civil- rights Complaint « See Bock, BAA U.S. at
* 24-05 (arcing down Srey Greuit cule Tequicing Ynmates ‘to ottadh grievance
foems on pan ok Ksmiscal at screening) Ta the Yak I set Bak below,
TL establish Yrat T Mellowed the anievane precedures at He Hascig
Corny Jox\ (whe. " Soar”) — extn hough \amates eed Mot plead eylnaus-
Vien, Td. os 2M-1Z. |

42,  Fucthermore, TL advise the Court Yrat copl ec LL attacked Yn the
Appendix +o ™ orignal Complaint were ~y only copies , ond XT ncle
Vrok ie vee deerdands or empk oa Coxplous alticmatwe delene
based on nonexhaustion, Ye alan acm & Dekrdant Hares
Couciy _ has posse Ssion ob originals and Can produce Phen ak wks
Convemence. CL. Fer. RB. Env. 1007 (" Requiremant | ov Original”),

) Facts Gwine Rise To WY CLAIMS

1B. Feo 2000 — 2OAS, during my incarceration In Hhe TOCS-Cad, T
obkained regular dental Core, ineludi ng prophy laxis (clecani nos Ond

Firse Amended Complaint Pp. b ot oD
Case 4:18-cv-00457 Document 31 Filed on 12/30/19 in TXSD_ Page 7 of 20

SM oride freakments) Fillings Ge Necessary , and one medically metessary
extraction. My ThCS denbal record will document | m eWorts do toke geod
care of my fee. When IL was bbendh-wWacranted do Pre Jail i, 24S
Twos waiting Qe scheduled treatment at my ott of assignment, which
TL. mentioned to Yhe medical-tateke assescor duc ng Ye "Yok ng process.
Gre examined my leet Visually , teid me We ” \ooe {ed good," Wk Ao
swelling, Ond advised me Prot re Joi\'s dental depart ment Was “peety
much Vimitved Ap emeraency Care.

Hm. Nout year \oder — September AQ, ZoAG — % piece ot ao back.
mear broke wt ag TL we One wing « Judging Bris an emergency | T sub-
mitted a medical ceque usr form do dental vin the medical deopinox | is
my celiblood. Th took SF days Ler dente to call me in Lor evalucction.
On Ye evaluation date — Ockcer 26, 2042 — a denise Who Wentifed
\imsetl as De. Vacper (Dele ndont a4) examined Y cays skeen Shot dey
and Visually examined, Wik light and tools, all ok my heen. We told
me Yak Te Vnad oF “stage eee’ Cavity in Gre beaten molar and two
develop ng cavities in other 4eeth, \r. Rarper explained in vivid detail
OA WI visuel aide Yhe portion mechanical load” Ye bee¥ern molar
| ASL Ya Orewing and Acld me o Fitting would save Yhe tool, | whhidk
Was Wighly vecommended. Bur, be sak, to obtain a Biiag \ v would
meek to have my Lamily Orrange bir on outside dentist +o come to Yne -
Jos) —= with personal Couripment ond shat — te performs Bre Work.

Dr. Harper sod the ~lnil had an extraction- only pelicy and Yaar he Was |
eck allowed +o do BM ngs. “Yo Sowe We Yost, he said, I coun ony
arrange foe an outside denbicse or waik until T ley ae ® » als my
Ory options on Ocrobver 2b, 2A, were to submit to, or celuse, extraction,

First Amended Complaint p- tT of 20
Case 4:18-cv-00457 Document 31 Filed on 12/30/19 in TXSD Page 8 of 20

Based on lis emplate Pecomme ndetion Laat 3 do every Laing ww My power te Save
Pre Yolk | ond Wee assurance Yak we Could extrack te later VC my eCorts Caled

Ond Ye pain grew unendurobic, I celused extraction on that date.

AS. On Debcoer 23, 2A, {i Ned cut a arievarce deseribing my
dental exam two Aas earlier , ob\e ching, to Ye extraction- only phic’ ond
Cequest ng care %o Save my teeth. On November AS) 2orv, TL ceceived
A cesporse Com Yr Grevance Board advising me Yaak my _grievonce Was —
deemed non-arievalele oN November \D, QA. A Yok Mime, Yee In-
mak and bok contained ac Tar Vher Tevien Mechanism once a orevance,
Was deemed to skulle a Non- ae evolle Complaint. (Aris cremains deue \n
Pre current Hand book, vewised August 204% -) |

flo. Around See wreets later, To was called bace +o dental or on
annual assessment. Dr. Racper examined my kee, AQaiIN | leading lo a
Conversation Substanttally \demcal to the ane on October 2b, Inclu-
ding Ye visual ards explaining Yhe Ym por are ot Ye molac, At Ye
annual assessment, Ve. Rar per comicmed nak a Shandard Fiting
Would sove Ye doer. |

\x. “Uneougheur December, TL ted to locate a dentist Willing +o
Werk poe bene or to acce pk a long: Sere pay Mant Plan, four IT had
Mo success, TL ako verted Brak mo one ln my Yaonily — most ok hom
lve in ArYanses., ank mone & Whom Vive “In or near Houston — was
IN aA Braancial or \oatst ical position +o ‘help - * (Low-level discomfort
Poe my loraKen Melar was constant Yougnout Bas Mme, ond XT had
to An¥e special core Whom eating because Gry pressuce on the tool,

First Amended Pelition 6. ¥% ot 20
Case 4:18-cv-00457 Document 31 Filed on 12/30/19 in TXSD Page 9 of 20

Sud as inadveclent One ney, Caused. Sinarp pain.

AB. Ta dan vary 2017, began to experience episodes ok more Intene,
Warobleing pain, whid reported to the Sick call nurse on January 42,
Zotr. We caved me +o VYre riage exam cootm, Examined my Mouth, and
said he would sdnedule a dental appointment. He agclegized abour Yre
pain lhut said Ynat dental would net sek a priority appointment unless
Yet Was’ Swelling or Cover. During re’ 4 des Yrereather, Pre epi -
Sedes of \atense , Hrobbing pan lao Conkinued ond Worsened, Sometimes
Yne patn wete me up and Mote Sleep Wmvpese ible " hoice , episodes of
lasting pan were prece ded by a suddeq oit of aqony Strong Enough
| ty huck le my Knees and Loring dears -bo my eyes. LT ‘weated Vrese epi ~

Seder of pain WI OTC oupralen Lom commissary and “Wlenol From the

Sick- call nurse.

WL Baatly sao De Harper again on Februnry 22, 204%, We ce-
emphasized Whe \mportance of the malar, whidh he Wentifed ag 49, and
asked Whether T lod ony prospeck. of cesar na a private dentist of
leawing Yhe Soil soon, Whes I said no ond. descr Weed 9 Yhe pain , he
agreed Yak cute action \nod become mece SSAC “Ure procedure proved
difficult ond Inckuded a broken rest Phat had to be cuk cubs my seeovery
was slow and significant more paimiul than iq prior extractions.

%®. DL Gieda grievance Rive days ober the exter ack Yon — Felbcuasy
TA, Zot — complaining nok he exteactinn -only palicy trad mow Cock Me
one ‘oot. ond Bret over eet, Were Wn danger. NW Leaning Ye Qrievance

VWaison | discussed my Qevane With me on Made 4, Zort, ond conirmed

Ficss Amended Complaint e “Xt 20
Case 4:18-cv-00457 Document 31 Filed on 12/30/19 in TXSD Page 10 of 20

Phat dental used an “extracKon-only” policy 2 alvhoudn she expre sced sympathy
“albouk Tnmates “mability 40 get Vilings, che claimed motlhing could be done about
W and said che would cule my grevance “cesolved, LL Giled ow appeal ok her
| Findings, Wick kd to a meeting between me and Lieutenant Buntys on.
May Al, 2004, We intormed me Brak Captain “Yeyor, ales Consulting with
medical adminightetion) culed my Appeal “Urkounded because Phe Jail's
writen pelicy called Yor providing EN nag to Inmates. When. <t protested,
Yaat LVN Leaning nad adinited , during ne grievance tevestig action , to
Ye extrackion- only pai oy Yaak probiaited Rivings Ly. Bunty Sard Brak
AM ack Matter \becuse Carpi. oy lor locked only ak Ye ficial peli or

UA, To did ook Knee ib at he me, bur Capt. Tayler was, ont \s,
Dre SreriWs designee for all grievance related mattess, the dai's Waison
with Ye Commission on Loi Slamdards, and Ye Final aurlnority Yor
oprevance, appeals. See vi . Amn, Cove 8 223.3 A) (requiring,

a level of appen\ \veyond Ye arvevance looard) Based on a beliel formed
From Lr. Buntyrs dnaracterizatton of Cagt. Naylor's communications with
medical administration, IT assert as Tack rat Cat. Tenor Arscussed my
Qrrevance Wit Ye cdnil's medical director , De. Guice (Dele rdane #2).

72. Furdrermoce , based on a belie Lormed by ln \istens ng to
LVN Leamings. Veamediate acknowledgment ot de extraction only policy
and reading Ye dates Incorporated, im Baugnman v. Garcia, 254 F.
Supp SA SUB (8.0. Tex OTF) — in wsinidy fhe County Avorney appeared
on bent & Yarric County Grd in wWhidk De. Gre was deposed — I
assert as Yack Yor by May Ab, Zot, Capt. Taylor, Drs Guice, and Ye
poticy mraters of Parris County all Knew Yat dental operated Under

\eok Amended Coq plant p No of 20
Case 4:18-cv-00457 Document 31 Filed on 12/30/19 in TXSD Page 11 of 20

an achuol prack ce ond policy calling for extractions only y Tetw Mas tanding,

a Wrikea peli cy calli AQ Yor Ri nq Cowiies.

TB. Der Aanuacy 5, 2048, a dentist who denkkRed Hinsd? as Ve.
Sieh (Delendant #3) performed my second annual assessment. Pe said
my Leet looked ” Feiely apoA lout Brat I needed Maree GK 4s TK acked
if he would do the BV mgs 5 he responded , “We doen't really do Brak He
Seid re Sail's cole is to aentiGy problems Brak Rhe lomade Can resolve
alter leaving, Whe Jor, His denkal asistant chimed in, “We don't even
Trove amalgam.” Br. Smith then said, “Ridat. We “pst don't have Yow
equipment. Within a weet of Brak exam, wo of he deetn be proteed
and YdentiBed as having decay lost pieces (om Cnipping Curry Av Vor
pointy with the lasl sill conti nung 4p deny Standard Rings despite Yhe
Tuliag in. Baughman , T. decided Brat my only option war -bo Gle Bris action,

2. As 21 progressed, TL took eery achien LT could to Minin ze
tpt, decay \ Wneluding brushing ond Hossing afer each meal. Frequent ,
Bre loreKen ‘artag would send hwinges o- pate 1 sometimes , Ynere Would
be spikes. oe shacpe| More Inkense pam . I endured he discombort
ond Seeated episodes oF wore par Wit OTC Tbupralen or Wend

fone Bre Siz - call quese -

2. On October 10, 201% — abour two wees short ck the third an-
mversacy ol my booking tn dake — L was called \n ho dental Yor my
annual assessmen’. A dental assistant whom loth lamates and dentists
cali “Ms. Landa” solid Pook We lnad been a mistake to coll me tn,

Ine courte my hackioaged prior assescmaent iA Sanuory QOAZ wnreant Pra

Ficct Amended Compher mt p: MW & 20
Case 4:18-cv-00457 Document 31 Filed on 12/30/19 in TXSD Page 12 of 20

I should woik unl January 2014. Then she said, "Unless yeu need
treak ment Yoday eC said, "stil! nave Yacee cavities Prat need Gir
Nogs oe y Gnd sine modded sympathetically, AMter pause xr said
“ Youre sail aot doing, Bings a Sie said , “No, Secry _

Uo. On January Ale, 2044, 1 experienced a lengthy episode of pin Yoak
prompred me to ask Yne sick-call nurse —~ Mr. Moda (spotting phonetic) —
WE I cold gek extra strengh Hlenct. Mr. Wadliic. balked do me about
Yre level and frequency of pain, Yen asted \C TL wanted a dente\ appar
went, TD tla hin Ynot my anquol assessrenk shsuld be occurring any
day, ant the sad Ihe Would Clow up on Wh.

MH. On slamaory UB, WAY, TL was called \n to dental ond discovered
Yror Mr. Makiko led Kequested ON exam. Aber consult ng With Ms. Linda,
DL signed a Yormal refusal a Beat exam in Yowor of Yhe annual assess —
ment, wWhid. would be more Yhor ovals . A denice Who WenkGed ienset ag
De. Samane comlucked Bre exam, He reviewed Ye YK rays deXen not
day and examined my teen, asked me about ‘the pany and \aunched
inte The now-Familinr explanation of Ye foils extraction-onty policy

Ond ny option to Wire ow private dAennst ,

2B. When TL inferred From this done and Ine body language thar the
Was Wrapping up Ye exon, TL said substantially as Gllows 2” lect, I'm
Veavolwed Yn a lawsuit over Yhis Tighe ned eeause I've \een \nee. Meee yeas,
Tim since hee Ge Me Lee see able Latur , and Ye aid won't do Gi ngs even
Yhoudh Judge Atlas ruled Yrey re required. A\ Xm Avying jo do ic hang ory
uakl Loton get on order foe Bitings. Sey whet I really need Foon os

Finy Amended Complaint pA ak Zo
Case 4:18-cv-00457 Document 31 Filed on 12/30/19 in TXSD Page 13 of 20

todoy please, is to compare \ast year’s Xrnys cle today's , Gnd ler me Know

how muda worge tre Cavities ore. L'm Acing Rvery Hing TL cay Fia\nt

Vrem, To mean, TE dot even eat a cracker Without bushing right assay

Zio Possibly os a cecule of She word “laiasuit” or of my emotional plea,
Ye. Samancs attihude Charged remasKalely « He Compared my rays and sore
nak t must have done a pod “po hecauge ‘rere wos only "slow Progress ot
decay \ and hen he became the Rrst loi dentist to Propose o dread ment
Plas = ox Wuoride treatment Sot doy , Ow prescription Cor Pecidex ocd Tinge
to Com otk Vuether decoy | and a referral to Wore Benth Gr RN ngs «
De Samans also ‘ld ma, Lor the Brae Hew, Baar Ye ail cous do tempor ery
RWngg tk mecessary, And Phat Yhey could Noid {or Quite a. wimle With
Cart on sy park, preserving ty feet. until I lef te aid. Finally, \he told
me Yak the tooth lbrec¥age 'A experienced was due te mighttine teeth-
Clendniing ond arinding displacing ld Binge, which could be solved
Wit A stengle alk guacd. We Ald me rat dental would accept an
OTC nie guecd mailed Ww ‘by Ow Family member or friend.

ZO, Th tok me aloour Vnree weets to find Qne exack procedure {Gr
Meili, ia Yhe might guard, but alter To spe to Moileoom Supervisor
Shaun Ward, Ms. Linda called me back in t dental and Instructed
me to lave Yee pactage Sen directly do Pre denial depart rant | wi,
My Mame and ounber appearing only Yaside pack age Acmed with the
Laor mation , my rend Sank IW Ow ighr quosd and XT received ie on
Wards 1, 201%.

Ficse Acne nded Complaint r- A3 ot 20
Case 4:18-cv-00457 Document 31 Filed on 12/30/19 in TXSD Page 14 of 20

Bt. Over the Gatlowing months, Ye. Samane placed sre temporary Pillings
one on Maca AX, 20198, and another on May ZA, 20%. Bebneen race agpoint-
ments, Lo experienced a Staniicant episede ot long-lasting pain in mid-
Apei\, prompting me to ask The sick~ call nurse to verify that To had a
pending Cpe atmrent with Dev Samano 5, he satd Yi T did Nor s Ty
response de my Interaction with Yre nurse, De Rorger conducted a dented
Wwiage on my ‘housing Groor and said hat my {oilow~up wrt De. Samane
hod apparently geten “Vos” " \e preseriked a Seve n- dows round of ameoxy ~
CilNin and apeoven to dreat fhe Plece- up ot pain. Dr. Warper's triage
occurred on Aoci\ BD, wih.

32. On une 13, DAA, deputies drunsported me to one ot Rarrrs
Vents dental clinics. Ater Kecays and an exam by br. Masty Powell, however,
Ye Clinic ska® said Voor I was ak an urgent-care center, Thar ne Fillings
oceucred at nak location ond Ynat Hey were unsure hy the Sai hod
Sent me Tore. T Wed a grievance too days later, complaining Yrat he Joi\
Lhad sent me to the wrong place Or Rivings and Pequsting a Rx for the
prevlem.

33. LVN Leaning spote wit me on duty Ay 2012, and delivered Hoe
familiar spiel hour Ye ails exirackion- only palicy She said tre Soil wold
Mor send me ty another Harris Meath Gacitity , despite Dr. Somanss oder,
ond Ynot TE would ook cective Biting. TE Mled an agpenl on Suny Ney
Wii, whi wos dened os “Unfounded! by Yhe Grievance Boackh on
August 26) 2.40.

Fick Amended Complaint op 20
Case 4:18-cv-00457 Document 31 Filed on 12/30/19 in TXSD Page 15 of 20

BH. Meanwinile, on August WA, 2044, Dr. Samano completed my Yemparary
Ratings cond apelo gi Bed for Are Woseis- Wealth debacle. He said Phat held done
his best, bur matters were moo.our ot hic hands. I eld hie Yar ©
 Understpod , Prat To was awaiting a ruling fam We FG Cirait, and
Mae I would “pst have to \ope for A result that would save my. eth.

25, On September dy WAX — nohaiastandi Aq Ye denial of my appeccl
Ye prtor week ly Ye Grievance Board and without Grther achon on My
part — Ly. Bucky came to my cel deor to Fell me Bhat Cogs Noy ler
Thad pry appeal and Wanted me to Know he was Working on a response.

Bb, Tre mevk Mmoraing, To was called \Q do dental, where I received
rm compransive battery of X-rays, Followed bby a thorough exam {rom
De. Dorper. We cla me Brak Bre Voit tad decided to Ged a Private Conbrack
dentist to fi my Cavihes, Gnd Ihe said ed Ary fo seh Th up as quickly
as possible Lrecauge Ye Yoonys slrewedk rer Dr. Samane missed some decay
| Ostes Prot wert mor under Ye Temporary Rings. rater Prot altermoen, on
ln Way out ot Yae builds he said Brak his Supervisor \nad approved
ordering Ye Meeescory Supplies to do Ye Riv ms ere, WE Twas okay
Wik him doing Yee To assuced in Ur I was. We sord that be would
somedule an apporntmunt Lor Cleaning while we Waited {or supplies te

com Yn «

34. On September 2A , 204b \ Ye. Raspes comisined a Complete Cleani ne
Ond des cating wit, Pre Bev G View as \ \n two ee. ar Phe \ouwer elt quad—
Tank of my Moubh . Ducing, Ye proce duce, he Commented severn\ mes —

as lhe lad on eoda prier Occaston Phat We examined my feet —

Fiest Amended Peon e- AS & 20
Case 4:18-cv-00457 Document 31 Filed on 12/30/19 in TXSD Page 16 of 20

Prot my ora\ hygiene Was excellent. On Ys occasion he added Prat excep
te Ye grinding curfaas, ™ deer. locked about 2S yeas younaer Dron
Vreie care ooo ayice\ age- .

3B. On Oclolber X2, 214, De- Vas par Com pleied Une Fittings , WorlLing On
Lede Bae Upper and \ower right quadrants or my mouth. We expressed Qrave
Concer | \howewer, about ™ “Yop Molar , ased on re dept ot Aecey ond
Weeding, duusi ng Yar proce dure, Gnd sate he Would moniter ib closely « We
About a poss ble BOR vn dhe bondi Ag, Oren ok wo areas — ome Gorm
Brot doy Ond one Coen Dae Evtings ned done Yacee weets earlier. Whee

   

also reviewed erays oO alt Ye Fittings, Grd ne Was Concerned

the cinecKed on me hwo doys later, ne Said Yok ueEN Qarther review | \e
Provgdht Ane apparent aap Might \rewe ‘just loeer, Vre loonding agent

3A. Om Oerober 1S-AL, 2019, TL experienced severe pais Vn Noe Upper
Tight quadrant ok My Mow — rick \ocalized bo a Single tooth, ut
radial na Brough Bre entice +o p \nal® of my Palate. Der Rarper sow
Me ON AN |meratnty \oasis , prescribed painkillers, and adyus ted Yne
Orientation ck We molar to “take i our of occlusions = This made
Ve possible for me bo ernduce the pars Unt Gcrober 25, 2014 5) On Yrort
date, Pre ail arranged Cte a Specialist , De. Deere Passan (spelling pre -
netic) , +o pertorm A tok Canal and proce rn tem porary Cap. Dr. Hassan
inkormad me Saat Pre Sevirity ond radiating nature fh Yee pate Was becouse.

Dre fw Ny rad Guk nto or pressed Wio Ye footh’s neve,

Yo. Ak Yre end ol Ye cock canal, Dr. Vareer fold oe Brot he would

Gnd Somuone to Place a permanent COOL . witnin a om weerts , uk QS

First Amended Complaint t- Ale o& ‘20
Case 4:18-cv-00457 Document 31 Filed on 12/30/19 in TXSD Page 17 of 20

ot Yre dak t Sign Pris pleadi na, Naat \ros ot occurred.

WA. On December “F, 20AI, Be ob Are Hlings De. Harper placed on
September 21, LOA, came loose at Ye bottom — preciccly Ye area ‘he'd
‘indicated on Ye Xeray « See FBS, supen- “The next doy; ik popped out
envirely Rw Simae prece. I seat in a medical request \nem edi tely y Lat
owe not yer Seeq dental On December 13, 2049, Deputy Cormoudhe — Who
was Working “Wn my Celtblock, —~ Said Ynat the spo¥e +e denta\ olout
my Complaint and was tld Yrat Nney were waiting: for Dr. Marper to

relucn,

A XL om aware Bot severe Key Frquces Ya Bis marcative — Des.
Sameane and Wosper, LVN Leaning , Sor Wasd, and Le. Buckyn — FEnow
ot Unis lawsulk, even Proudh Tt tras nick yer \peen serv ed. Ta Parkeulas,
L have alo been wording wi, Capi-- Tayler, via Li. Bunty 9 ON, &
religous accomodaoas Wwsue Yreroughour Pris summer and Kall, and Te
expressed repeatedly to Ly. Buntyn nee Ve Armin on “y oteabion and
mental resources From Unis suit ace already Sak ing, eo kell on “y Crinina\
delence y SUdy Ror TL am des per ate to avoid Ye Tecesstty ok an RLUIPA
Suit. Knowing Bnis, and based on the tolnlity K Cireamstarces set Gor
above, TU helee — and ager’ as Gack — Maat She action, taken by ai \

personnel since Seplemnber were & cesult ot, ond Would wot ave occucced

without, Bais lawsuit.

Firse Amended Complaint . p. tt & 720
Case 4:18-cv-00457 Document 31 Filed on 12/30/19 in TXSD_ Page 18 of 20

CLAIMS

43, ZL asserk alt of Ye following Claims %

o

HH. Rarcis County , Texas, acting by ard hroudn “is policy mmokers

~ Krew Yrot Phe Sail had adopted a custom ond practice ot “extcactons .
only” Yor dental cares frat is, rather Yon provide Stanlacd Hvis for
Cavities when tre Jails orn dentists Know that Rilings were tre appro-
porate Areatme nk and even recommended Yoat inmedes retain private
dentists to provide tre Filings, the Jail cefased treatment until the
decay prraressed far encuala, And re pain gree severe encualy to make
extraction mecessary. “The exkroction-only peri of evinibited deliberate
YadiRerence +o a serious medical need, Un violation oe the Sk ad
AWA Amendments, by Failing to treat the need adequately» “The
xen chion~ only policy harmed me toy inhi eting Severe ond Unnecessary
{Parr and by Causing Xe \ese oR a tet. Yrat Could \hawe \yeen
Bowed With adequate treakment ck a Shandard Wiving.

4S, De, Morcus Gunce superwised the dental depactment and inod
| Pessoal Knorledae oOo Ye extraction - only policy descr’ bed abbswe lput
ted. mo action to Correck Ye povicy ates learning abour ik. His
failuce cesulted YQ Rhee Severe, Unnecessary pan y and i She loss oF
my salvageoble took, deserilbed olbove -

Yo. Dee David Smit, examined my dee. and. Araqrosed a medical
meed — Standard Fangs Gor Cavities —= leur ceQuced Xo Avent re need ,

cis ne re eviction “only policy deserted YD. SA BY 1 SURED « Was Veslure

Ficy Amended Complaint p- ® & 20
Case 4:18-cv-00457 Document 31 Filed on 12/30/19 in TXSD Page 19:of 20 ©

Caused UNNECESSATY PAN ond subfertog Ya addibion Ap Physical damage ,

namely \ Yee loss of fect volume -to decay between Pre date of this exam
ond Ye date Yee Jail Binoy aareed to Gy ~ Cevilies.

ua. De. Alaa Vac per Crami ned my Seer. and di aamased O medical
need. — Srandord BM ngs re Covities — laut reused be Arent Dre need ,
citing Yee exbraction —only policy deserilbed in UY supa. His
failure resulted in Unnecessary pain and suleciag 4 \oss of hoot volume
to decay \ Ond Ye Lobel loss A a hook. Prat he Could Save Salvaged
wih, odequode treatment

RELIEE REQUESTED
WB. Based on We recent and welcome eWort made oy the Slat +o Vix my
feet, Ton longer seek, . any prope chwe elie and ‘ove Aco pped my Freq vest tor

Qn ‘Tnyanck ion against Ye Swri®. To mos Beas on Ye damage done elsre
Yais suk moved ne Jarl to ack.

44: LT sek nomi nal dam 2S againsk Gach defendant ‘Vointly ond severally,
ay 8 y yror'y a

S- TL seek loth ackuol ond pun rive damages Aga nsk @adA ‘AcMend ant,
pinky and severally + $40,000.00 Fom eath Individual deleadant and * 40, cm.02
trom he Municipality o )

SHA. TL set recowery de my Costs.

Fire Amented Compatat ep. A & 20
Case 4:18-cv-00457 Document 31 Filed on 12/30/19 in TXSD Page 20 of 20

BZ. TA Me eytnk amy attorney cappeess on My bela, TL geet Yee ousard
ov attorneys Veos ,

< py Yne Court gant celiel.

Reg peteally cubmited '

Tt

Maiden cues Leadaron
SPN OAS ZORA Cel 2-3-4
orris County Jac\

A10©0 Beer Street
Pousko, “TH “F007.

PUMINTLEE Peo sé

L cerity Mack Vois decument was delivered +o Merl AGicials Gr pol a8 , tA
Acverdance with We pruedv tes toe \egnt Indigent mail, on December 23 \
OA,

TL cestity Yaar re Lrreqsiag Caks oct Wwue ond comer unde penny ok
peers See. 2% OS. 8 VHYb. Executed Yrs 22d doy of cembes, 2014.

A

   
  

Matt Leader

Frcot  frmenched Complaint p> 20 & 20
